UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------- X
                                             :
 QYNASA DEVEAUX,                             :
                                             :
                          Plaintiff,         :     19cv9734 (DLC)
                                             :
                 -v-                         :   OPINION AND ORDER
                                             :
 SKECHERS USA, INC., BRANDON RICHARDSON,     :
 TROY BURKS, and WILMER SANCHEZ-REYES,       :
                                             :
                          Defendants.        :
                                             :
 ------------------------------------------- X

APPEARANCES

For the plaintiff:
Katherina Housos
Brittany Stevens
Phillips & Associates
45 Broadway, Ste. 620
New York, NY 10006
(212) 248-7431

For the defendants:
Eric Bruce Sigda
Greenberg Traurig, LLP
200 Park Ave.
New York, NY 10166
(212) 801-9200

DENISE COTE, District Judge:

     Plaintiff Qynasa Deveaux has brought this employment

discrimination action against her former employer, Skechers USA,

Inc. (“Skechers”) and several of her supervisors at Skechers,

Brandon Richardson, Troy Burks, and Wilmer Sanchez-Reyes (the

“Individual Defendants”) (together with Skechers, the

“Defendants”), under Title VII of the Civil Rights Act of 1964,
42 U.S.C. §2000a et seq. (“Title VII”), the New York State Human

Rights Law, N.Y. Executive Law § 290 et seq. (“NYSHRL”), and the

New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et

seq. (“NYCHRL”).   Deveaux principally alleges that she suffered

a reduction in hours after she informed Skechers of her

pregnancy.    The Defendants have moved to dismiss the complaint

for failure to state a claim pursuant to Rule 12(b)(6), Fed. R.

Civ. P.    For the following reasons, the motion to dismiss is

granted in part.

                             Background

     The following facts are taken from the complaint and

assumed to be true for the purpose of addressing this motion.

On November 9, 2017, Deveaux was hired as a sales associate at

one of Skechers’ New York branches.      Skechers is a retailer of

shoes.    Her supervisors included Richardson, the store’s

scheduling manager; Burks, the store’s general manager; and

Sanchez-Reyes, a store manager.       Deveaux alleges that each of

these individuals had the power to hire and fire her.

     From the time that Deveaux was hired until November 2019,

Deveaux typically worked at least 40 hours every two weeks.1         She

worked schedules of approximately eight to nine hours on




1 When Deveaux started at Skechers, she was paid $14 per hour.
Around November 2018, her pay increased to $14.75 per hour, and
increased again on December 31, 2018, to $15 per hour.


                                  2
Saturdays, Sundays, Mondays, and/or Wednesdays, as well as

Fridays from 3:00 pm to midnight.

    In September 2018, Deveaux informed Burks that she was

pregnant.   Around this time, Deveaux also requested that she not

be scheduled to work later than midnight.    After this request

was denied, Deveaux explained to Burks that she had swollen

ankles from her pregnancy, which made the walk home difficult at

this late hour.    Burks informed her that he would not change her

schedule and denied two more scheduling requests that she made.

    After Burks denied her scheduling requests, on November 2,

2018, Deveaux called the Skechers Corporate Help Hotline.      She

informed an intake employee that her requests to not work the

“closing shifts” had been denied and that she was being

discriminated against based on her pregnancy.    One week later,

Deveaux received a call from a district manager for Skechers,

who granted Deveaux’s request to not remain at the store past

midnight.   Following this call, however, Skechers reduced her

hours from 40 hours to 25 hours every two weeks.    When, shortly

thereafter, Deveaux complained to several managers, including

Richardson, she was told that her complaints were

unsubstantiated.

    From January 8 to January 20, 2019, Skechers gave Deveaux

no work at all, a schedule that it also imposed on two of

Deveaux’s pregnant co-workers.    When Deveaux complained to


                                  3
Richardson that she was not receiving hours, he attributed the

schedule to the company’s needs and her limited availability.

    The complaint describes several incidents between September

2018 and January 2019, in which Deveaux’s managers refused to

accommodate her pregnancy or acted objectionably because of her

pregnancy.   For example, in September 2018, Richardson

threatened to write her up because her face, which was affected

by morning sickness, was not “appealing enough to customers.”

In October 2018, Burks asked Deveaux to provide a doctor’s note

if she were not comfortable picking up more than two boxes of

shoes at the same time.   On several occasions between November

2018 and January 2019, even though non-pregnant workers were

permitted to take breaks whenever they wished, Richardson,

Burks, and Sanchez-Reyes told Deveaux to wait to take her break.

On multiple occasions during this same time period, Sanchez-

Reyes interfered with her use of the restroom by knocking on the

door.   In January 2019, Sanchez-Reyes and Richardson threatened

to write her up if she wore performance pants that were not

within the store’s dress code, even though she had previously

received approval for this.

    On February 1, 2019, Deveaux began paid maternity leave

that was scheduled to end on May 14, 2019.   On May 7, Deveaux

informed Skechers that she had “no other choice” but to resign




                                 4
effective May 14 due to the “pregnancy discrimination” and

“retaliation she faced as a result of her complaints.”

     On May 10, 2019, Deveaux filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”); she

received a Notice of Right to Sue on October 4.   On October 21,

she filed this action alleging sex discrimination and

retaliation claims under Title VII against Skechers, and under

the NYSHRL and the NYCHRL against each of the Defendants.

Deveaux also has alleged aiding and abetting claims under the

NYSHRL and the NYCHRL against the Individual Defendants.

     The Defendants moved to dismiss this action on January 15,

2020.   An Order of January 16 set February 7 as the deadline for

filing an amended complaint, and stated that it was unlikely

that Deveaux would have a further opportunity to amend.    Deveaux

declined that opportunity, and instead opposed the motion.2     The

motion became fully submitted on February 21.

                            Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”   Geffner v. Coca-Cola




2 Despite declining the opportunity to amend her complaint, in
opposing the Defendants’ motion to dismiss Deveaux has asserted
constructive discharge and hostile workplace claims that were
not brought in the complaint. This Court declines to address
claims raised for the first time in an opposition brief.


                                 5
Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).    “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange County, 925 F.3d 73, 81 (2d Cir. 2019)

(citation omitted).     “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”   Empire Merchants, LLC v. Reliable Churchill LLP, 902

F.3d 132, 139 (2d Cir. 2018).    The plaintiff must plead enough

facts to “nudge[ ] [her] claims across the line from conceivable

to plausible . . . .”     Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[ ] all factual allegations as true, and draw[ ] all

reasonable inferences in the plaintiff’s favor.”     Coal. for

Competitive Elec., Dynergy Inc. v. Zibelman, 906 F.3d 41, 48-49

(2d Cir. 2018) (citation omitted).

I.   Title VII and NYSHRL Discrimination

     Skechers has moved to dismiss Deveaux’s Title VII and

NYSHRL discrimination claims.     The Individual Defendants have

moved to dismiss Deveaux’s NYSHRL discrimination claims, as well




                                   6
as her claims for aiding and abetting discrimination under the

NYSHRL.

    Title VII makes it unlawful for an employer to “fail or

refuse to hire any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1).   Title VII was amended by the

Pregnancy Discrimination Act (“PDA”) to enact Congress’s

determination that “discrimination based on a woman’s pregnancy

is, on its face, discrimination because of her sex.”   Newport

News Shipbuilding & Dry Dock Co. v. EEOC, 462 U.S. 669, 684

(1983).

    Claims brought under Title VII are “analyzed using the

familiar burden-shifting scheme adopted by the Supreme Court in

McDonnell Douglas Corp. v. Geren, 411 U.S. 792 (1973).”     Walsh

v. N.Y.C. Housing Auth., 828 F.3d 70, 75 (2d Cir. 2016)

(citation omitted).   To establish a prima facie case of

discrimination, a Title VII plaintiff need only allege: “(1)

that she is a member of a protected class, (2) that she was

qualified for the position . . . , (3) that she suffered an

adverse employment action, and (4) can sustain a minimal burden

of showing facts suggesting an inference of discriminatory

motivation.”   Littlejohn v. City of New York, 795 F.3d 297, 311


                                 7
(2d Cir. 2015).   The facts alleged in the complaint “need not

give plausible support to the ultimate question of whether the

adverse employment action was attributable to discrimination”;

instead, “[t]hey need only give plausible support to a minimal

inference of discriminatory motivation.”    Id.

     Discrimination claims brought under the NYSHRL are

“analytically identical” to Title VII claims.3    Lenzi v.

Systemax, Inc., 944 F.3d 97, 107 n.7 (2d Cir. 2019).    But, the

NYSHRL allows for individual liability under certain

circumstances.    Pursuant to N.Y. Exec. Law § 296(1), individual

liability may be imposed on an “employer” who “actually

participates in the conduct giving rise to the discrimination.”

Feingold v. New York, 366 F.3d 138, 157 (2d Cir. 2004) (citation

omitted).   An “employer” has been defined as “an individual who

has an ownership interest in the relevant organization or the

power to do more than carry out personnel decisions made by




3 The NYSHRL was amended on August 19, 2019 to provide that its
provisions should be construed liberally “regardless of whether
federal civil rights law, including those laws with provisions
worded comparably to the provisions of this article, have been
so construed.” NY Legis 160 (2019), 2019 Sess. Law News of N.Y.
Ch. 160 (A. 8421). Although Deveaux notes the amendment, she
does not argue that this statute should be applied
retroactively. New York courts disfavor retroactive application
of statutes. Gold v. New York Life Ins. Co., 730 F.3d 137, 143
(2d Cir. 2013). Because neither the text nor the legislative
history of the statute mentions retroactivity, there is no
“clear expression of the legislative purpose to justify a
retroactive application” of the statute. Id.


                                  8
others.”   Townsend v. Benjamin Enterprises, Inc., 679 F.3d 41,

57 (2d Cir. 2012) (citation omitted).   Additionally, pursuant to

the NYSHRL’s aiding and abetting provision, N.Y. Exec. Law §

296(6), personal liability may be imposed on an individual who

does not have such authority, but who also “actually

participates in the conduct giving rise to the discrimination.”

Feingold, 366 F.3d at 158 (citation omitted).

     Deveaux’s Title VII and NYSHRL discrimination claims are

challenged solely on the ground that Deveaux has not plausibly

alleged that she suffered an adverse employment action.     In

opposing this motion, Deveaux argues that she has alleged

multiple adverse actions, namely the reduction of her hours and

the accumulation of objectionable and harassing actions by her

supervisors.4

     For purposes of a discrimination claim, an adverse

employment action is a “materially adverse change in the terms

and conditions of employment.”   Shultz v. Congregation Shearith

Israel, 867 F.3d 298, 304 (2d Cir. 2017) (citation omitted).

     To be materially adverse a change in working
     conditions must be more disruptive than a mere
     inconvenience or an alteration of job
     responsibilities. A materially adverse change might
     be indicated by a termination of employment, a
     demotion evidenced by a decrease in wage or salary, a
     less distinguished title, a material loss of benefits,


4 In the complaint, Deveaux has not linked any of the allegations
in the complaint to specific causes of action.


                                 9
    significantly diminished material responsibilities, or
    other indices . . . unique to a particular situation.

Id.; see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 88 (2d Cir. 2015) (a material increase in responsibilities

without additional compensation pleads an adverse employment

action); Littlejohn, 795 F.3d at 312 n.10 (exclusion from

meetings without more is not an adverse employment action; Brown

v. City of Syracuse, 673 F.3d 141, 151 (2d Cir. 2012)

(suspension with pay is not, without more, an adverse employment

action, even when accompanied by loss of overtime

opportunities); Terry v. Ashcroft, 336 F.3d 128, 144 (2d Cir.

2003) (“An internal transfer can be an adverse employment action

if accompanied by a negative change in the terms and conditions

of employment.” (citation omitted)); Treglia v. Town of Manlius,

313 F.3d 713, 720 (2d Cir. 2002) (negative employment evaluation

letters may be adverse employment actions).

    Deveaux has plausibly alleged that Skechers undertook an

adverse employment action against her.   According to Deveaux,

prior to calling Skechers Corporate Help Hotline and speaking

with a district manager about accommodating her request to not

work the closing shifts due to her pregnancy, Deveaux typically

worked 40 hours biweekly.   As alleged in the complaint,

following this exchange, Deveaux’s hours were reduced to 25




                                10
hours biweekly.   This reduction in hours constitutes an adverse

employment action.

    Skechers largely ignores Deveaux’s allegations concerning

the reduction of her hours.    To the extent that Skechers

acknowledges those allegations, it argues that this reduction

was the result of her limited availability for work.    While

Skechers is free to come forward with evidence establishing that

its conduct was not motivated by discriminatory intent, Deveaux

has succeeding in making out a prima facie case of

discrimination sufficient to survive a motion to dismiss.       See

Littlejohn, 795 F.3d at 311.

    Deveaux has not plausibly alleged that the Individuals

Defendants may be held liable under the NYSHRL for this adverse

employment action.   Deveaux does not claim that the Individual

Defendants participated in, or were responsible for, reducing

her hours at Skechers.     While Deveaux does allege that she made

several complaints to Richardson about the reduction which he

failed to remedy, she does not allege that he reduced her hours

or participated in the modification of her hours.     See Feingold,

366 F.3d at 158 (noting that defendant not only took no action

to remedy complaint-worthy behavior, but also terminated the

plaintiff’s employment).     The Individual Defendants therefore

are not liable, either as employers or aiders and abettors, for

Skechers’ decision to reduce Deveaux’s hours.


                                  11
      None of the other conduct described in the complaint, which

is conduct in which the Individual Defendants did participate,

constitutes adverse employment actions.      These incidents do not,

for example, involve a loss of title, pay, benefits,

responsibilities or their equivalent.

II.   NYCHRL Discrimination

      Skechers has moved to dismiss Deveaux’s discrimination

claim under the NYCHRL.    The Individual Defendants also have

moved to dismiss Deveaux’s NYCHRL discrimination claim, as well

as her claim for aiding and abetting discrimination under the

NYCHRL.

      Claims brought under the NYCHRL are analyzed using the same

framework as Title VII and NYSHRL claims, Leibowitz v. Cornell

Univ., 584 F.3d 487, 498 n. 1 (2d Cir. 2009), but “must be

viewed independently from and more liberally than their federal

and state counterparts.”      Loeffler v. Staten Island Univ.

Hosp., 582 F.3d 268, 278 (2d Cir. 2009) (citation omitted).      The

NYCHLR does not require that a plaintiff prove an adverse

employment action.    Mihalik v. Credit Agricole Cheuvreux N. Am.,

Inc., 715 F.3d 102, 109 (2d Cir. 2013).     Rather, “the plaintiff

need only show differential treatment -- that she is treated

‘less well’ -- because of a discriminatory intent.”      Id. at 110

(citation omitted).   Nonetheless, while “the challenged conduct

need not even be ‘tangible’ (like hiring or firing),” the NYCHRL


                                   12
is not a “general civility code.”    Id. at 109-113 (citation

omitted).5   “Thus, courts may still dismiss truly insubstantial

cases.”   Id. (citation omitted).

     Like the NYSHRL, the NYCHRL allows for individual

liability.   In addition to providing for aiding and abetting

liability, N.Y.C. Admin. Code § 8-107(6), the NYCHRL permits

direct liability for employment discrimination not only against

the employer, but also against “an employee or agent thereof.”

Id. § 8-107(1)(a). “Employees may be held personally liable

under . . . the NYCHRL if they participate in the conduct giving

rise to a discrimination claim.”     Feingold, 366 F.3d at 158-59

(citation omitted).

     Deveaux’s claim under the NYCHRL for reducing her hours

survives against Skechers.   Again, the complaint does not plead

a claim of individual liability against any of the Individual

Defendants for that decision.

     The only other actions taken against Deveaux that, under

the statute’s liberal differential treatment standard, survive

are the claims that she was not allowed the same freedom as non-

pregnant employees in deciding when to take her breaks, that she

was not given the same freedom to use the restroom without


5 An affirmative defense is available to avoid liability for
conduct that “a reasonable victim of discrimination would
consider ‘petty slights and trivial inconveniences.’” Mihalik,
715 F.3d at 111 (citation omitted).


                                13
interruption or harassment, and that her work schedule was not

adjusted despite her repeated requests.6   The NYCHRL gives rise

to liability where employees are treated “less well” for

discriminatory reasons.   Thus, the NYCHRL discrimination claims

in connection with the restrictions placed on Deveaux’s breaks

survive as to all of the Individual Defendants; the NYCHRL

discrimination claim for interfering with Deveaux’s use of the

restroom survives as to Sanchez-Reyes; and the NYCHRL

discrimination claim for refusing to adjust her work schedule

survives as to Burks.

     The other conduct in which Deveaux alleges the Individual

Defendants participated, however, does not give rise to

liability under the NYCHRL.   This conduct includes the following

claims.   It includes the claims against Richardson for telling

her on one occasion that her face was not “appealing” enough,

requesting on another occasion that she follow the store’s dress

code, and responding “coldly” when she complained that Skechers

gave her no work for two weeks in January 2019.   It includes the

claim against Burks for asking Deveaux on one occasion to

provide a doctor’s note if she could carry no more than two

shoeboxes.   Finally, it includes the claims against Sanchez-




6 The complaint implies that the managers were more flexible in
responding to non-pregnant employee requests for scheduling
accommodations.


                                14
 Reyes for requesting on one occasion that she follow the store’s

 dress code.

III.   Title VII and NYSHRL Retaliation

       Deveaux has alleged that the Defendants are liable for

 retaliation because, in response to complaints she made to the

 Skechers Corporate Help Hotline and the Individual Defendants

 about discriminatory and harassing conduct, Skechers reduced her

 hours and removed her from the work calendar in January 2019.

 Skechers has moved to dismiss Deveaux’s Title VII and NYSHRL

 retaliation claims.   The Individual Defendants have moved to

 dismiss Deveaux’s NYSHRL retaliation claim, as well as her claim

 for aiding and abetting retaliation under the NYSHRL.

       Title VII makes it unlawful for an employer “to

 discriminate against any employee or applicant because that

 individual opposed any practice made unlawful by Title VII or

 made a charge, testified, assisted, or participated in a Title

 VII investigation or proceeding.”    Hicks v. Baines, 593 F.3d

 159, 164 (2d Cir. 2010) (citation omitted).    Courts in this

 Circuit analyze Title VII retaliation claims -- like

 discrimination claims -- under the burden-shifting standard set

 out in McDonnell Douglas, 411 U.S. at 802.    Summa v. Hofstra

 Univ., 708 F.3d 115, 125 (2d Cir. 2013).     To establish a prima

 facie case of retaliation under Title VII, a plaintiff must show

 “(1) she engaged in protected activity; (2) the employer was


                                 15
aware of that activity; (3) the employee suffered a materially

adverse action; and (4) there was a causal connection between

the protected activity and that adverse action.”   Kelly v.

Howard I. Shapiro & Associates Consulting Engineers, P.C., 716

F.3d 10, 14 (2d Cir. 2013) (citation omitted).

    “Retaliation claims under the [NYSHRL] are generally

governed by the same standards as federal claims under Title

VII.”   Rivera v. Rochester Genesee Regional. Trans. Authority,

743 F.3d 11, 25 n.8 (2d Cir. 2014) (citation omitted).     As with

discrimination claims, an individual may be held personally

liable for participating in retaliatory conduct under the

NYSHRL, both in an employer and aiding and abetting capacity.

See Feingold, 366 F.3d at 157-59; Tomka v. Seiler Corp., 66 F.3d

1295, 1317 (2d Cir. 1995).

    Deveaux’s Title VII and NYSHRL retaliation claims are

challenged solely on the ground that she failed to adequately

plead a materially adverse action.   In the retaliation context,

a materially adverse action is one that “well might have

dissuaded a reasonable worker from making or supporting a charge

of discrimination.”   Rivera v. Rochester Genesee Regional.

Trans. Authority, 743 F.3d 11, 25 (2d Cir. 2014) (citation

omitted).   This standard is broader than that which is applied

under the substantive antidiscrimination provision of Title VII,

and “extends beyond workplace-related or employment-related


                                16
retaliatory acts and harm.”   Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 67 (2006).

      Deveaux’s allegations that Skechers reduced her hours and

later took her off the work calendar altogether give rise to a

retaliation claim.   Deveaux’s retaliation claims against the

Individual Defendants must be dismissed.     Deveaux has not

alleged that the Individual Defendants were responsible for or

participated in Skechers’ decisions to reduce her hours or take

her off the work calendar in January 2019.    As these are the

only acts of retaliation alleged by Deveaux, her retaliation

claims against the Individual Defendants do not survive.

IV.   NYCHRL Retaliation

      Under the NYCHRL, the retaliation inquiry is “broader than

its federal [and state] counterpart[s].”     Fincher v. Depository

Tr. & Clearing Corp., 604 F.3d 712, 723 (2d Cir. 2010) (citation

omitted).   The NYCHRL prohibits “retaliation in any manner,” and

“the retaliation need not result in an ultimate action with

respect to employment . . . or in a materially adverse change in

the terms and conditions of employment.”     Id. (quoting N.Y.C.

Admin. Code § 8-107(7)).   “Thus, to prevail on a retaliation

claim under the NYCHRL, the plaintiff must show that she took an

action opposing her employer’s discrimination, . . . and that,

as a result, the employer engaged in conduct that was reasonably

likely to deter a person from engaging in such action.”


                                 17
Mihalik, 715 F.3d at 112.   Under the NYCHRL, individuals may be

personally liable for engaging in retaliatory conduct either

directly or as aiders and abettors.    See N.Y.C. Admin. Code § 8-

107(1)(a) (direct liability for “employee[s]”); id. § 8-107(6)

(liability for aiding and abetting).

    Because Deveaux has stated a retaliation claim against

Skechers under Title VII and the NYSHRL in connection with her

reduced hours, her retaliation claim under the NYCHRL survives

against Skechers for the same conduct.     Deveaux has not alleged,

however, that the Individual Defendants participated in

Skechers’ decisions to reduce her hours or take her off the work

calendar in January 2019.   As that is the only retaliatory

conduct she has alleged, Deveaux has not stated a claim for

retaliation under the NYCHRL against the Individual Defendants.

                            Conclusion

    The January 15, 2020 motion to dismiss is granted in part.

All of the claims against Skechers with respect to its decision

to reduce Deveaux’s hours remain.     The claims against the

Individual Defendants are dismissed with the following

exception.   The motion to dismiss the NYCHRL discrimination

claims against the Individual Defendants for delaying Deveaux’s

breaks, against Burks for refusing to adjust her work schedule,




                                18
and against Sanchez-Reyes for interfering with Deveaux’s use of

the restroom is denied.


Dated:   New York, New York
         April 9, 2020


                              ____________________________
                                     DENISE COTE
                              United States District Judge




                               19
